1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   MAX RAY BUTLER,                           Case No. EDCV 18-2267 MWF (PVC)

12                     Petitioner,             ORDER ACCEPTING FINDINGS,

13         v.                                  CONCLUSIONS AND RECOMMENDATIONS

14   CYNTHIA SWAIN, Warden,                    OF UNITED STATES MAGISTRATE

15                     Respondent.             JUDGE

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the

18   Petition,   all   the    records    and     files    herein,   the    Report   and

19   Recommendation    of     the   United       States    Magistrate     Judge,     and
20   Petitioner’s Objections.       After having made a de novo determination

21   of   the   portions     of   the   Report    and     Recommendation    to     which

22   Objections were directed, the Court concurs with and accepts the

23   findings and conclusions of the Magistrate Judge.

24   \\

25   \\

26   \\

27   \\

28   \\
1         IT IS ORDERED that Judgment shall be entered dismissing this

2    action with prejudice.

3

4         IT IS FURTHER ORDERED that the Clerk serve copies of this

5    Order   and   the   Judgment   herein       on   Petitioner   and   counsel   for

6    Respondent.

7

8         LET JUDGMENT BE ENTERED ACCORDINGLY.

9
10   DATED: April 6, 2020
11                                                MICHAEL W. FITZGERALD
                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                             2
